DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Claims and Arguments/Remarks filed on 10/15/2021. Amendments to claims 2 and 11-21 have been entered.  Claims 1-21 are pending in this application and are deemed allowable.
Response to Arguments
Applicant’s arguments with respect to the provisional nonstatutory double patenting rejection, filed in the Remarks of 10/15/2021, and the approval of the Terminal Disclaimer filed 10/15/2021, have been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection of claims 1-21 has been withdrawn. 
Applicant’s arguments and amendment with respect to the 35 U.S.C. 112(b) rejection of claim 2, filed in the Remarks of 10/15/2021, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 2 has been withdrawn. 
Applicant’s arguments and amendments with respect to the Claim Objections of claims 10-20, filed in the Remarks of 10/15/2021, have been fully considered and are persuasive.  The Claim Objections of claims 10-20 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to the abstract idea of a method and system of organizing human activity, namely a series of steps to execute a financial transaction based on associating both financial and time signal data, the claims are patent eligible over 35 U.S.C. 101 rejection with respect to Step 2B of the 2019 Subject Matter Eligibility Guidance 
The closest prior art of record is the combination of Studnitzer et al. (US 2015/0127510 Al) in view of Tremblay et al. (US 6,065,108) and further in view of Aisen et al. (US 10,706,469 B2).  
Studnitzer et al. discloses “…implementation of a trading system, which may also be referred to as a trading system architecture, having improved performance which further assures transactional determinism under increasing processing transaction loads while providing improved trading opportunities, fault tolerance, low latency processing, high volume capacity, risk mitigation and market protections with minimal impact, as well as improved and equitable access to information and opportunities.”
Tremblay et al. discloses “An instruction accelerator which includes a processor and an associative memory. The processor is coupled to receive a stream of instructions and a corresponding stream of instruction identifier values. The instructions include at least one non-quick instruction which has a first associated data set which must be accessed prior to executing the non-quick instruction. A memory, which is coupled to the processor, stores one or more instruction identifier values and one or more associated data sets. The memory receives the stream of instruction identifier values. When a current instruction identifier value in the stream of instruction identifier values matches an instruction identifier value stored in the memory, an associated data set is accessed from the memory.”
Aisen et al. discloses “Systems 100, 1000, methods, and machine-interpretable programming or other instruction products for the management of data processing by multiple networked computing resources 106, 1106. In particular, the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.”

For these reasons claims 1, 12 and 21 are deemed to be allowable over the prior art of record and claims 2-11 and 13-20 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/10/2022